Title: Bill of Complaint in Jefferson v. Michie, 16 June 1813
From: Jefferson, Thomas
To: 


          
             
            
              
          To the worshipful the County Court of Albemarle Setting in Chancery, the bill of Complaint of Thomas Jefferson  humbly sheweth—that Bennett Henderson late of the County of Albemarle being in his lifetime seized and possessed in fee simple of a tract of Land in the same County lying on the South side of the Rivanna river and around the town of Milton died intestate leaving a widow
			 Elizabeth Henderson and eleven children one of whom also dying soon after intestate an assignment of dower to the widow and partition among the surviving Children took place, under the Authority of this Court; which assignment and partition were made by first laying off the said Land into larger Sections one
			 of which Containing about fifteen acres adjacent to the river & touching or nearly touching the Northern Corner of the said town of Milton was assigned to the widow as part of her dower, and the other larger sections were Subdivided each into ten parts: one of which parts in each of the said Sections was allotted to each child, and particularly the
			 section between the town of Milton & the river Containing twenty acres, was subdivided into ten lotts distinguished by numbers from 1 to 10 whereof No 1 was the lowest on the river and the others extended upwards in Numerical order; the 8h 9th & 10th bordering on the dower section, of which the 8h was allotted to Chs Henderson the 9h to James L Henderson & the 10h to Jno Henderson three of the Coparceners that the said
			 Charles Henderson having sold the said lott No 8 to James L Henderson, the said James L sold the same with his own lott No 9 and his other portions of said land to Craven Peyton of the said County of Albemarle who sold the same to your Orator, that your Orator then residing out of the state, Authorised the said Craven Peyton to purchase for your Orator such other portions of the said Lands of said Bennett Henderson as should be offered for sale at reasonable prices; in persuance of which authority he purchased nearly the whole of the sd Lands and particularly the widows right of dower in the section of fifteen acres before mentioned as well as other of their her rights for the Consideration of two hundred & fifty pounds, as also most of the reversionary rights therein for other valuable Considerations. that the said
			 John Henderson holding rightfully the said lott No 10 with some other portion of the said lands of the said Bennett, setting up also some pretended title to the lotts No 8 & 9 and to the passing a Canal through the said dower lands to his lot No 10 which he Called a mill Seat and thence a tail race along the lines of the dower lands & No 9 & 8 and
			 being involved in Considerable debts to
			 James Lewis then of the same County of Albemarle, but now of the state of Tennessee to Matthew Henderson then of Albemarle but now of the state of Kentucky and to Sundry others, did, for the purpose of paying the said debts Convey to the said
			 James Lewis and
			 Matthew Henderson as joint and Several trustees by deed of bargain & Sale bearing date the 9h Of October 1806 and duly recorded in this worshipful Court, all his estate right and title in law and equity to the said Lands adjacent to the town of Milton Specifying particularly his said mill seat with all the rights & priviledges thereto Annexed his rights & interests in the dower lands and houses held for life by the said
			 Elizabeth Henderson widow of the said Bennett adjoining the said town and
			 then in the occupency of  Tho Eston Randolph and other property, not now necessary to be noted, in trust, to make sale of the same and to
			 apply the proceeds to the payment of the debts due to themselves or for which they were
			 responsible in the first place, and then to the payment of his other debts generally, of some of which the deed only Contains a schedule. that they accordingly proceeded both publickly and
			 privately
			 to endeavour to make sale of the said lands; And the said Craven acting for
			 your Orator thinking the occasion favourable for purchasing the said lott No 10 the reversionary rights of the said John in the dower lands, and whatever remaining interests he might have in other sections of said lands, and at the same time of quieting the rights purchased in the lots No 8 & 9 and the dower lands by buying in the pretensions of the said John however groundless, offered for the same $750 which being more than any other person offered either publickly or privately the said
			 James Lewis closed the sale by a deed of bargain and Sale bearing date the 8h day of November 1808 Conveying all the said Lands and the rights of the said John therein to the said Craven in fee simple, giving a special warranty only, against himself and those Claiming under him, but not undertaking any
			 responsibility for the title of the said John therein; which sum of $750 he accordingly received from the said
			 Craven for the purposes of the said trust who received possession for your Orator, and afterwards to wit on theday of August 1809 Conveyed the premises to him by deed of bargain & Sale in fee Simple.
          But now, so it is, may it please your worships that a Certain David Michie of the County of Albemarle Combining and Confederating with the said John Henderson and others to your Orator unknown, to injure your Orator herein by Clandestine and fraudulent bargains and deeds on false Considerations never actually paid, without due authentication and Concealed from public knowledge pretending a right to said lots and lands, forcibly entered into
			 the same and ousted your Orator and the same detained until by process of forcible entry and detainer, sued out by your Orator according to law, restitution of possession was made to him on the inquest of
			 a Jury found on the 30h day of July 1812 and
			 a warrant founded thereon, and persevering in his fraudulent and unlawful purposes,
			 the said
			 David threatens at times that he will bring suits against your Orator to recover the premises, or some part thereof, yet delaying to bring such suits while your Orators witnesses are living and accessible, places him in danger of having his rights Called into question when these witnesses shall be dead or removed beyond the reach or knowledge of your Orator; that Richard Price of the same County of Albemarle would be a Material witness for your Orator to prove the Nullity of the Claims of the said John Henderson to open a Canal thro’ the said dower lands, on which the pretensions of the said
			 David are understood to be founded and also a fraudulent Concealment by the said David of his Claims to the premises, which said
			 Richard Price is now aged and infirm, and your Orator therefore in danger of losing the benefit of his testimony in the event of a future suit; that the said
			 Elizabeth Henderson and
			 James L Henderson are also material witnesses for your Orator to prove in like manner the Nullity of said Claims of the said
			 John Henderson & Consequently of
			 his pretended Conveyance of them to the said David; which said
			 Elizabeth and
			 James L Henderson reside now out of the limits of this Commonwealth, the said
			 Elizabeth in the state of Kentucky and the said James as your Orator is informed and believes in the Washita in the state of Louisianna; and that the said
			 Elizabeth is morover aged and infirm; that the said
			 James Lewis is also a material witness to prove
			 a fraudulent Concealment of Claim on the part of the
			 said David, and is now resident without this Commonwealth and within the state of Tennessee; that Dabney Carr &
			 Benjamin Brown are also material witnesses to prove
			 a fraudulent Concealment of Claim on the part of the said David, that they live out of the jurisdiction of this Court in distant parts of the state, and being subject to
			 the Ordinary Casualties of human life, your Orator is runing the risk of losing the benefit of their testimony: that the said Craven Peyton having been the agent of your Orator in these transactions from begining to end is a material witness to almost every part of them, and the sole one existing of some material parts, whose testimony therefore, if lost by the
			 accident of death Could not be Supplied by that of any other person, that your Orator in Consideration  hereof, proposed and had Composed prepared a bill of Complaint against the said David to be addressed to this worshipful Court Sitting in Chancery praying their authority to take de bene essee and to perpetuate on their records the testimony of the said Richard Price,
			 Elizabeth Henderson,
			 James L Henderson
			 James Lewis
			 Dabney Carr
			 Benjamin Brown & Craven Peyton when he was diverted therefrom by the said David, agreeing with your Orator that any depositions thought material by either party might be taken by Consent, on due Notice being given to the other of the time and place of examination, and might be used with the same
			 effect in any Subsequent difference or litigation as if they had been taken in perpetual memorial of the testimony by a bill in Chancery for that purpose and a decree thereon; That in persuance
			 of
			 this agreement, and on due notice by your Orator to the said David he met your Orator at the house of John Watson Esqr in Milton, a justice of the peace on the 1st day of July 1812 and took in the presence, and under the authority of the said
			 John Watson the deposition on oath of the said James Lewis who happened at that time to be within this Commonwealth, which original deposition authenticated by the
			 said John Watson is hereto Annexed, one of the same tenor verbatim & equally original having been delivered to the said David by the said Jno Watson That your Orator desireous of taking the depositions of the said Dabney Carr,
			 Richard Price and
			 James L Henderson requested the said David by letter dated the 20 April 1813 (a Copy of which is hereto annexed) to agree on a time, place and mode of taking those depositions to which he Consented by his answer  of the 23d of the same month (hereto also annexed) proposing therein that the depositions of the said
			 Dabney Carr and
			 Richard Price should be taken at any time when the said
			 Dabney Carr might be in this neighbourhood, and the said Dabney being known to be in this neighbourhood on the 30h of May 1813 Your Orator addressed  to the said David the letter of that date (of which a Copy is annexed) and received his answer of the same day (hereto also annexed) declining all further extrajudicial proceedings and Consequently all further Compliance with his agreement aforesaid; which several letters and Answers your Orator prays may be Considered as exhibits in this Cause, and in proof of the direct support which the said testimony will give to the rights of your Orator and to the nullification of the Claims of the said David he refers to the deposition of the said
			 James Lewis taken as aforesaid by agreement, and to those of the said
			 Richard Price and
			 James L Henderson regularly taken in a former Controversy in the high Court of Chancery and under authority of that Court, between the said John Henderson under whom the Deft Claims and the said Craven Peyton agent for your Orator, wherein those very rights were in question of which depositions your orator lost the benefit on that trial either by failure of the Commissioners appointed by the Court to return them until after the decree or by some other Circumstance preventing their being known
			 to the Court or to your Orators Counsel at the date of the decree.
          In tender Consideration whereof and for as much as your Orator is without remedy in the premises save only by the aid of this Court, Setting in Chancery; To the end therefore that the said deposition of the said
			 James Lewis taken by Consent as aforesaid may be established according to agreement as if taken de bene esse by authority of this Court, and that your Orator may further secure the benefit of the testimony of the said Richard Price,
			 Elizabeth Henderson,
			 James L Henderson
			 Dabney Carr
			 Benjamin Brown  and Craven Peyton.—May it please your Worships to grant to your Orator a writ of Suba to be directed to the said David Michie, requireing him to Shew Cause if any he hath why the said deposition of the said
			 James Lewis should not be established according to agreement as if taken by authority of a decree of this Court, and
			 why Authority should not be granted for taking the depositions of the sd Richd Price
			 Elizabeth Henderson,
			 James L Henderson
			 Dabney Carr
			 Benjn Brown & Craven Peyton relative to the premises & for preserving the same together with the said deposition of  the said James Lewis, in the records of this Court, in perpetuam reimemoriam and de bene esse, to be used hereafter according to the equitable and established rules of law & equity and granting to your Orator such aid in the premises as is agreeable to equity and good Conscience and your Orator as in duty bound shall ever pray &c
          
            
              Th Jefferson
            
            
              June 16h 1813
            
          
         